NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                    Submitted November 15, 2012*
                                     Decided November 28, 2012

                                                  Before

                                 MICHAEL S. KANNE, Circuit Judge 

                                 ANN CLAIRE WILLIAMS, Circuit Judge 

                                 THERESA L. SPRINGMANN, District Judge**



No. 12‐2852

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Central District of Illinois.

        v.                                               No. 4:06‐CR‐40081 

JESSE C. ADAMS, JR,                                      Joe Billy McDade,
      Defendant‐Appellant.                               Judge.

                                                O R D E R

       This  case  is  before  us  for  the  second  time.  Jesse  Charles  Adams,  Jr.  was  convicted  of
possession  with  intent  to  distribute  and  conspiracy  to  distribute  crack  cocaine.  While  his  first
appeal was pending, we granted his request to file a supplemental memorandum addressing the
applicability of the Fair Sentencing Act of 2010 (“FSA”) and its modification of 21 U.S.C. § 841. We


        *
          This successive appeal has been submitted to the original panel under Operating Procedure
6(b). After examining the briefs and the record, we have concluded that oral argument is
unnecessary. See FED. R. APP. P. 34(a).

        **
           The Honorable Theresa L. Springmann, United States District Court for the Northern
District of Indiana, sitting by designation.
No. 12‐2852                                                                                     Page 2

concluded that the change in the statute did not affect Adams’s case because he was sentenced on
December 5, 2008, more than a year before the FSA became effective  on August 3, 2010. As a
result,  we  affirmed  Adams’s  conviction  and  sentence.  See  United  States  v.  Adams,  628  F.3d
407(7th Cir. 20120), cert. denied, 132 S. Ct. 201 (2011).
           
         Back in the district court, Adams filed a “Motion Requesting Preservation of Rights”,
which the district court construed as a motion for resentencing under the FSA in light of the
Supreme Court’s decision in Dorsey v. United States, 132 S. Ct. 2321 (2012) (holding that the FSA
applies to defendants whose offenses predate the Act’s effective date if they are sentenced after
the FSA takes effect). The district court denied Adams’s motion, finding that Dorsey‘s holding
did not apply to Adams, whose conviction and sentencing occurred before the Act took effect.
Adams then filed a “Request for Reconsideration”, arguing that the “Supreme Court has never
held any change in a criminal penalty to apply partially retroactive to some and not others.”
The district court denied the motion, explaining that the Supreme Court did not actually use
the word “retroactive” in its opinion, but instead merely held that the FSA applied to pre‐Act
offenders who were sentenced after the Act became law. 

         On appeal, Adams now argues that even though the Supreme Court did not use the
term “retroactive”, a fair reading of the decision suggests that it should apply to him in this
case. We cannot agree. We recently addressed this very situation in United States v. Robinson,
697 F.3d 443 (7th Cir. 2012) and explained that “Dorsey carefully confined its application of the
Fair Sentencing Act to pre‐Act offenders who were sentenced after the Act.”  Id. at 445.  As a
result,  the  Act’s  lower mandatory minimums do not apply to Adams, who was sentenced
before  its  effective  date.    The  district  court  thus  correctly  dismissed  Adams’s  request  for
resentencing. The judgment of the district court is therefore AFFIRMED.